Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2 TO THE

POOLING AND SERVICING AGREEMENT

THIS AMENDMENT NO. 2 (this “Amendment”) to the Pooling and Servicing Agreement
is made as of November 13, 2014, by and among Navistar Financial Securities
Corporation, a Delaware corporation (“NFSC”), Navistar Financial Corporation, a
Delaware corporation (“Navistar Financial”), and Navistar Financial Dealer Note
Master Owner Trust II, as issuing entity (the “Issuing Entity”).

NFSC, as Depositor, Navistar Financial, as Servicer, and the Issuing Entity are
parties to a Pooling and Servicing Agreement, dated as of November 2, 2011, as
amended by Amendment No. 1, dated as of February 13, 2013 (as amended, the
“Pooling and Servicing Agreement”). The Depositor, the Servicer and the Issuing
Entity have agreed to amend the Pooling and Servicing Agreement in the manner
set forth herein. Capitalized terms used herein but not otherwise defined have
the meanings set forth in the Pooling and Servicing Agreement.

1. Amendments to Appendix A. The definition of “Dealer Concentration Limit” is
hereby amended by deleting such definition in its entirety and replacing it with
the following:

“Dealer Concentration Limit means:

 

  •   for the largest dealer (based on the principal amount of dealer notes of
such dealer owned by the Issuing Entity), 9.00% of the sum of (i) the aggregate
principal balance of dealer notes in the Issuing Entity, (ii) the aggregate
principal amount of funds on deposit in the Excess Funding Account and (iii) the
aggregate principal amount of funds on deposit in each series’ Principal Funding
Account,

 

  •   for the second largest dealer (based on the principal amount of dealer
notes of such dealer owned by the Issuing Entity), 8.00% of the sum of (i) the
aggregate principal balance of dealer notes in the Issuing Entity, (ii) the
aggregate principal amount of funds on deposit in the Excess Funding Account and
(iii) the aggregate principal amount of funds on deposit in each series’
Principal Funding Account,

 

  •   for the third largest dealer (based on the principal amount of dealer
notes of such dealer owned by the Issuing Entity), 7.00% of the sum of (i) the
aggregate principal balance of dealer notes in the Issuing Entity, (ii) the
aggregate principal amount of funds on deposit in the Excess Funding Account and
(iii) the aggregate principal amount of funds on deposit in each series’
Principal Funding Account,

 

  •   for the fourth largest dealer (based on the principal amount of dealer
notes of such dealer owned by the Issuing Entity), 6.00% of the sum of (i) the
aggregate principal balance of dealer notes in the Issuing Entity, (ii) the
aggregate principal amount of funds on deposit in the Excess Funding Account and
(iii) the aggregate principal amount of funds on deposit in each series’
Principal Funding Account,



--------------------------------------------------------------------------------

  •   for the fifth largest dealer (based on the principal amount of dealer
notes of such dealer owned by the Issuing Entity), 5.00% of the sum of (i) the
aggregate principal balance of dealer notes in the Issuing Entity, (ii) the
aggregate principal amount of funds on deposit in the Excess Funding Account and
(iii) the aggregate principal amount of funds on deposit in each series’
Principal Funding Account,

 

  •   for the sixth largest dealer (based on the principal amount of dealer
notes of such dealer owned by the Issuing Entity), 4.50% of the sum of (i) the
aggregate principal balance of dealer notes in the Issuing Entity, (ii) the
aggregate principal amount of funds on deposit in the Excess Funding Account and
(iii) the aggregate principal amount of funds on deposit in each series’
Principal Funding Account,

 

  •   for the seventh largest dealer (based on the principal amount of dealer
notes of such dealer owned by the Issuing Entity), 4.00% of the sum of (i) the
aggregate principal balance of dealer notes in the Issuing Entity, (ii) the
aggregate principal amount of funds on deposit in the Excess Funding Account and
(iii) the aggregate principal amount of funds on deposit in each series’
Principal Funding Account,

 

  •   for the eighth largest dealer (based on the principal amount of dealer
notes of such dealer owned by the Issuing Entity), 3.00% of the sum of (i) the
aggregate principal balance of dealer notes in the Issuing Entity, (ii) the
aggregate principal amount of funds on deposit in the Excess Funding Account and
(iii) the aggregate principal amount of funds on deposit in each series’
Principal Funding Account,

 

  •   for the ninth largest dealer (based on the principal amount of dealer
notes of such dealer owned by the Issuing Entity), 2.50% of the sum of (i) the
aggregate principal balance of dealer notes in the Issuing Entity, (ii) the
aggregate principal amount of funds on deposit in the Excess Funding Account and
(iii) the aggregate principal amount of funds on deposit in each series’
Principal Funding Account, and

 

  •   for each remaining dealer (based on the principal amount of dealer notes
of such dealer owned by the Issuing Entity), 2.00% of the sum of (i) the
aggregate principal balance of dealer notes in the Issuing Entity, (ii) the
aggregate principal amount of funds on deposit in the Excess Funding Account and
(iii) the aggregate principal amount of funds on deposit in each series’
Principal Funding Account.”

 

2



--------------------------------------------------------------------------------

2. Effectiveness. This Amendment shall become effective upon (A) receipt by
Navistar Financial of a signature page signed by each of the signatories hereto
and (B) the earliest of (i) satisfaction of the Rating Agency Condition for the
Series 2013-1 Notes and the Series 2013-2 Notes, (ii) the consent of the Holders
of the Series 2013-1 Notes and the Series 2013-2 Notes evidencing not less than
a majority of the Outstanding Principal Amount of the Controlling Class of each
such series and (iii) the satisfaction and discharge of the Series 2013-1 Notes
and the Series 2013-2 Notes.

3. Limitation of Liability of Owner Trustee. It is expressly understood and
agreed by the parties hereto that (i) this Amendment is executed and delivered
by Deutsche Bank Trust Company Delaware not individually or personally but
solely as Owner Trustee, in the exercise of the powers and authority conferred
and vested in it, (ii) each of the representations, undertakings and agreements
herein made on the part of the Issuing Entity is made and intended not as a
personal representation, undertaking or agreement by Deutsche Bank Trust Company
Delaware but is made and intended for the purpose of binding only the Issuing
Entity, (iii) nothing herein contained will be construed as creating any
liability on Deutsche Bank Trust Company Delaware individually or personally, to
perform any covenant of the Issuing Entity either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties to
this Amendment and by any Person claiming by, through or under them and
(iv) under no circumstances will Deutsche Bank Trust Company Delaware be
personally liable for the payment of any indebtedness or expenses of the Issuing
Entity or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuing Entity under this
Amendment or any related documents.

4. Miscellaneous. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, without reference to
the conflict of law provisions thereof or any other jurisdiction, other than
Section 5-1401 and Section 5-1402 of the New York General Obligations Law, and
the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws. The provisions of this Amendment shall
be deemed to be incorporated in, and made a part of, the Pooling and Servicing
Agreement; and the Pooling and Servicing Agreement, as amended by this
Amendment, shall be read, taken and construed as one and the same instrument.

5. Certificateholder. By its execution of this Amendment, NFSC, as the sole
certificateholder holding 100% of the Ownership Interest (as defined in the
Trust Agreement), acknowledges receipt of the notification required by
Section 11.01(d) of the Pooling and Servicing Agreement, waives the prior notice
requirement with respect to the Amendment required by Section 4.1 of the Trust
Agreement and hereby authorizes and in accordance with Section 6.4 of the Trust
Agreement directs the Owner Trustee to execute this Amendment on behalf of the
Issuing Entity. The Certificateholder hereby certifies that it is the sole
certificateholder of the Issuing Entity.

6. Series 2012-VFN Noteholders. By its execution of this Amendment, each of Bank
of America, National Association, The Bank of Nova Scotia and Credit Suisse AG,
New York Branch, as the Series 2012-VFN Noteholders, acknowledges receipt of the
notification required by Section 11.01(d) of the Pooling and Servicing
Agreement.

*     *     *     *     *

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to the
Pooling and Servicing Agreement to be duly executed by their respective officers
as of the date first written above.

 

NAVISTAR FINANCIAL SECURITIES CORPORATION,

as Depositor

By:  

/s/ Mary Ellen Kummer

Name:   Mary Ellen Kummer Title:   Vice President and Assistant Treasurer

NAVISTAR FINANCIAL CORPORATION,

as Servicer

By:  

/s/ Mary Ellen Kummer

Name:   Mary Ellen Kummer Title:   Vice President and Assistant Treasurer

NAVISTAR FINANCIAL DEALER NOTE

MASTER OWNER TRUST II,

By: Deutsche Bank Trust Company Delaware, as

Owner Trustee and not in its individual capacity

By:  

/s/ Irene Siegel

Name:   Irene Siegel Title:   Attorney-in-fact By:  

/s/ Diana Vasconez

Name:   Diana Vasconez Title:   Attorney-in-fact

 

 

4



--------------------------------------------------------------------------------

The undersigned hereby consent to the

execution of this Amendment No. 2 to the Pooling and Servicing Agreement

 

BANK OF AMERICA, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Adarsh Dhand

Name: Adarsh Dhand Title: Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION,
as a Committed Purchaser and Managing Agent for

the Bank of America Purchaser Group

By:  

/s/ Adarsh Dhand

Name: Adarsh Dhand Title: Vice President

 

5



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Committed Purchaser and Managing Agent for the Liberty Street Purchaser
Group

By:  

/s/ Paula J. Czach

Name:   Paula J. Czach Title:   Managing Director

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser for the Liberty Street Purchaser Group

By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President

 

6



--------------------------------------------------------------------------------

ALPINE SECURITIZATION CORP., as a CONDUIT PURCHASER for the Alpine Purchaser
Group By:   Credit Suisse, AG, New York Branch,   as its administrative agent
By:  

/s/ Jason Ruchelsman

Name:   Jason Ruchelsman Title:   Vice President By:  

/s/ Oliver Nisenson

Name:   Oliver Nisenson Title:   Director

CREDIT SUISSE AG, NEW YORK BRANCH,

as the Managing Agent for the Alpine Purchaser Group

By:  

/s/ Jason Ruchelsman

Name:   Jason Ruchelsman Title:   Vice President By:  

/s/ Oliver Nisenson

Name:   Oliver Nisenson Title:   Director

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Committed Purchaser for the Alpine Purchaser Group

By:  

/s/ Jason Ruchelsman

Name:   Jason Ruchelsman Title:   Vice President By:  

/s/ Oliver Nisenson

Name:   Oliver Nisenson Title:   Director

 

7